Exhibit 10.5

 

 

RSU GRANT LETTER
 
Date 
  
 

Name
Street Address
City, State Zip Code
 
Dear Name:
 
American Woodmark Corporation (the “Company”) has granted to you an award of
restricted stock units (the “Award”). Your Award is subject to the terms set
forth in this letter and in the American Woodmark Corporation 2004 Amended and
Restated Stock Incentive Plan For Employees (the “Plan”), a copy of which is
attached. Capitalized terms that are not defined in this letter shall have the
meaning assigned to them under the Plan.
 
The terms of your Award are as follows:
 




I.     

In consideration of your agreements contained in this letter, the Company hereby
grants you ______ restricted stock units (RSUs). Each RSU represents the right
to receive one share of the voting common stock of the Company.

 





II.     

Your Award carries the following provisions:

 





A.     

The Award will mature on __________________ (the “Maturity Date”). In order to
receive the full Award, you must be an employee of the Company on the Maturity
Date and must have maintained continuous employment from ____________ (“the
Award Date) through the Maturity Date. In the event employment is terminated at
any time for any reason other than retirement, death or disability under the
conditions defined herein between the Award Date and the Maturity Date, the full
amount of the Award will be forfeited.


 

 





B.     

In the event you become separated from the Company because of retirement, death
or disability, you will receive a pro-rated portion of the Award. The number of
shares received will be determined by dividing the number of days between the
Award Date and your separation date by the number of days between the Award date
and the Maturity Date and multiplying by the number of RSUs of the Award.


 



For purposes of applying this section B., retirement and disability are defined
as follows:
 




·     

Retirement: You separate from the Company’s employ, having attained both a) at
least ten years of service in the Company’s employ, and b) the age of 55.

 





·  

Disability: You become unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Compensation
Committee of the Company’s Board of Directors in its reasonable discretion.


 

 





C.     

In the event of a Change of Control any time before the Maturity Date, you will
receive the full amount of the Award if you are an employee on the date of
Change of Control and have maintained continuous employment from the Award Date
through the date of Change of Control. “Change of Control” is defined for the
purposes of this Section as:

 

 

 

(i)   The acquisition by any unrelated person of beneficial ownership (as that
term is used for purposes of the Securities Exchange Act of 1934) of 50% or more
of the then outstanding shares of common stock of the Company or the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors. The term “unrelated person” means any
person other than (x) the Company and its Subsidiaries, (y) an employee benefit
plan or trust of the Company or its Subsidiaries, and (z) a person who acquires
stock of the Company pursuant to an agreement with the Company that is approved
by the Board in advance of the acquisition, unless the acquisition results in a
Change of Control pursuant to subsection (ii) below. For purposes of this
subsection, a “person” means an individual, entity or group, as that term is
used for purposes of the Act.



(ii)  Any tender or exchange offer, merger or other business combination, sale
of assets or any combination of the foregoing transactions, and the Company is
not the surviving corporation.



(iii) A liquidation of the Company.





III.     

You agree, as a condition of receiving the Award to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all
Applicable Withholding Taxes with respect to the Award. Any distributions on the
Award as defined herein will be made with a certificate of common shares. Unless
otherwise agreed, the Company will withhold from the Award shares sufficient to
cover all Applicable Withholding Taxes. Should you choose to receive the full
Award in shares, no stock certificate will be issued until the Applicable
Withholding Taxes have been paid or arrangements satisfactory to the Company
have been made.


 

 





IV.     

This Award is not transferable by you except by will or by the laws of descent
and distribution.


 





V.     

In the event of changes in the structure of the Company, appropriate adjustments
will be made according to the Plan.


 





VI.     

In consideration of the grant of this Award, you agree that you will comply with
such lawful conditions as the Board of Directors or the Compensation Committee
may impose on the Award, and will perform such duties as may be assigned from
time to time by the Board of Directors or by the executive officers of the
Company operating under the authority of the Board; provided, however, that the
provisions of this sentence shall not be interpreted as affecting the right of
the Company to terminate your employment at any time.


 

 





VII.     

Until the RSU’s are converted into actual shares of the Company’s stock, your
Award will not convey actual rights normally accruing to shareholders, including
but not limited to the right to participate in shareholder votes or the right to
receive dividends.


 





VIII.     

Timing of the Company’s payment of your Award will vary, as follows:


 





a.     

For employees who are continuously employed by the Company through the Maturity
Date, Award payment will occur as soon as administratively practicable (within
60 days) after the Maturity Date.


 





b.     

For employees who separate from the Company’s employ because of either 1) death,
or 2) disability before the Maturity Date, payment of the Award will occur as
soon as administratively practicable (within 60 days) after the employee’s
separation date.


 





c.     

For employees who separate from the Company’s employ due to either 1)
retirement, or 2) any reason after becoming fully vested in their Award due to a
Change of Control, timing of the Award payment will depend upon whether or not
the employee is deemed to be a “Top 50 employee” of the Company as defined by
Section 409A(a)(2)(B)(i) of the Internal Revenue Code. Generally speaking,
employees who earn more than $160,000 of annual compensation may meet this
criterion.


 



 

If an employee is not a Top 50 employee, then payment will occur as soon as
administratively practicable (within 60 days) after the employee’s date of
separation.
 
If an employee qualifies as a Top 50 employee, then payment will occur as soon
as administratively practicable (within 60 days) after the date that is six
months after the employee’s separation date.




Attached to this letter is the following: (1) a second copy of this letter, (2)
a copy of the Plan, and (3) the Company’s most recent Annual Report. Please sign
the second copy of this letter and return it to Jon Wolk, Vice President of
Finance & CFO, American Woodmark Corporation, 3102 Shawnee Drive, Winchester, VA
22601, to acknowledge your acceptance of the terms of this Option and receipt of
the foregoing documents.
 
Your signature and return of a copy of this letter shall be deemed as your
understanding and acceptance to the terms and conditions pertaining to this
Option as outlined in this letter and the attached Plan description.
 

American Woodmark Corporation
 



(s/_____________________________________)
     Chief Executive Officer
 
Agreed to:
By ____________________________